DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 06/23/2021 and 10/19/2021 were filed in compliance with the provisions of 37 C.F.R. 1.97 and have been considered by the Examiner.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 07/19/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 06/23/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 9, and 16.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deventer et al. U.S. P.G. Publication 2016/0009385 (hereinafter, Deventer), in view of Ralea U.S. P.G. Publication 2006/0061210 (hereinafter, Ralea), in further view of Radford U.S. P.G. Publication 2005/0040286 (hereinafter, Radford), in further view of Salamat et al. U.S. P.G. Publication 2003/0111895 (hereinafter, Salamat).
Regarding Claim 1, Deventer teaches a brake system for a vehicle (braking system for a vehicle (e.g., aircraft), Deventer, Paragraph 0027), … and a plurality of wheels that designate an observer wheel (wheel speed sensor (18) placed onto a wheel, thus becoming the observer wheel for determining braking feedback such as slipping, Deventer, Paragraph 0029 and Figure 1), the brake system comprising: 
-one or more processors (one or more processors, Deventer, Paragraph 0039) …; and 
-a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors (memory coupled to the one or more processors, wherein the memory stores data and filter coefficients (i.e., database and program code) for braking, Deventer, Paragraph 0039), causes the brake system to: 

apply a first brake pressure command to the observer wheel (apply a brake command which does not engage anti-skid brake, thus the overall brake command is simply the input applied by user (i.e., pilot) to the braking system, Deventer, Paragraphs 0028-0029 and Figure 1); …
-monitor a wheel speed of the observer wheel and an actual speed of the vehicle as the first brake pressure command is applied to the observer wheel (monitor the wheel speed relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1); …
-determine that the observer wheel is starting a skid condition based on the wheel speed of the observer wheel and the actual speed of the vehicle (determining that the wheel is starting to a skid condition (e.g., wheel lock) relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1), wherein the observer wheel generates an ideal slip value during the skid condition (wheel generates a wheel speed of zero [Wingdings font/0xE0] an ideal slip value, Deventer, Paragraphs 0027-0029 and Figure 1); 
-in response to determining the observer wheel is starting the skid condition, determine a second brake pressure command based on a target slip value, wherein the target slip value is offset from the ideal slip value and results in a reduced braking efficiency of the brake system (when the braking system determines a slip condition, offsetting the input brake command with the anti-skid values, thus reducing the braking efficiency of the braking system, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7); and 
(applying the second brake pressure to the plurality of wheels, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7)….
	Deventer does not teach the brake system to include an energy storage device configured to store and discharge energy; one or more processors operatively coupled to the energy storage device; and determine the brake system is operating in a backup mode of operation. 
	Ralea teaches an electromechanical braking system of a vehicle to include an electrical energy back-up for the braking system (Ralea, Paragraphs 0020, 0022, and 0027). Moreover, Ralea teaches one or more processors coupled to the energy storage device (Ralea, Paragraphs 0014, 0017, 0020, and 0022). Ralea also teaches determining that the braking system is operating in a backup mode of operation (Ralea, Paragraphs 0020-0030)
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking system of Deventer to include an energy storage device configured to store and discharge energy; one or more processors operatively coupled to the energy storage device; and determine the brake system is operating in a backup mode of operation as taught by Ralea.
	It would have been obvious because having an electrical storage device allows for the braking system to continue to function when other systems of the aircraft fail, such as the engines and electrical system (Ralea, Paragraphs 0003-0004).
	Deventer and Ralea do not teach the system to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel.
	Radford teaches an aircraft having a first brake command (i.e., a first brake) which is applied to a first wheel (e.g., observer wheel) (Radford, Paragraphs 0009-0011). Moreover, Radford teaches applying a second brake command (i.e., another brake such as a second brake, fifth brake, etc.) to a second wheel, wherein the second brake also include a plurality of wheels (Radford, Paragraphs 0009-0011, 0022-0023, 0028, and 0037 and Figure 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Deventer to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel as taught by Radford.
	It would have been obvious because having individual wheel braking commands allows for the aircraft to determine more accurate anti-skid information, thus ensuring commands for braking are given which result in the maximum safe deceleration of the aircraft as possible (Radford, Paragraphs 0005-0007).
Deventer, Ralea, and Radford do not teach the brake system to include that the actual speed of the vehicle is a ground speed signal.
Salamat teaches an aircraft system that includes measuring the ground speed and generating a ground speed signal (Salamat, Paragraph 0090).

It would have been obvious because measuring the ground speed and providing a ground speed signal allows for a braking system to determine wheel slipping and engaging actions such as anti-locking brakes (Salamat, Paragraphs 0010 and 0090-0091).
Regarding Claim 2, Deventer, as modified, teaches the brake system of claim 1, wherein the one or more processors execute instructions to: in response to determining the observer wheel is starting the skid condition, decrease a value of the first brake pressure command (when the braking system determines a slip condition, offsetting the input brake command with the anti-skid values, thus reducing the first brake pressure command (see Figure 1 – summation), Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7).
Regarding Claim 4, Deventer, as modified, teaches the brake system of claim 1, wherein the one or more processors execute instructions to: increase a value of the first brake pressure command (braking input command from the user (i.e., pilot) is fed into a summation, wherein the anti-skid command can increase the value of the first brake pressure, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7) while monitoring the wheel speed of the observer wheel and the actual speed of the vehicle (monitor the wheel speed relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1)
Regarding Claim 5, Deventer, as modified, teaches the brake system of claim 1, wherein the one or more processors execute instructions to: determine a reduced second brake pressure command by reducing the second brake pressure command by a parametric confidence value, wherein the parametric confidence value represents one or more varying operating conditions between each of the plurality of wheels (determining slipping and applying an anti-skid command to the brake pedal command, the anti-skid command is a value based on the operating conditions of the wheels and a value to ensure the wheels from slipping, thus a “parametric confidence value”, Deventer, Paragraph 0005-0012 and 0020-0030 and Figure 1).
Regarding Claim 7, Deventer, as modified, teaches the brake system of claim 1, wherein the energy storage device is an accumulator, a battery, a capacitor, or a flywheel (battery or capacitor, Deventer, Paragraphs 0022 and 0031).
Regarding Claim 16, Deventer teaches a method of controlling a brake system (braking system for a vehicle (e.g., aircraft), Deventer, Paragraph 0027)…, wherein the brake system includes a plurality of wheels having an observer wheel (wheel speed sensor (18) placed onto a wheel, thus becoming the observer wheel for determining braking feedback such as slipping, Deventer, Paragraph 0029 and Figure 1) …, the method comprising: 
…
applying a first brake pressure command to the observer wheel (apply a brake command which does not engage anti-skid brake, thus the overall brake command is simply the input applied by user (i.e., pilot) to the braking system, Deventer, Paragraphs 0028-0029 and Figure 1); …
(monitor the wheel speed relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1); 
-determining the observer wheel is starting a skid condition based on the wheel speed of the observer wheel and the actual speed of the vehicle (determining that the wheel is starting to a skid condition (e.g., wheel lock) relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1), wherein the observer wheel generates an ideal slip value during the skid condition (wheel generates a wheel speed of zero [Wingdings font/0xE0] an ideal slip value, Deventer, Paragraphs 0027-0029 and Figure 1); 
-in response to determining the observer wheel is starting the skid condition, determining a second brake pressure command based on a target slip value, wherein the target slip value is offset from the ideal slip value and results in a reduced braking efficiency of the brake system (when the braking system determines a slip condition, offsetting the input brake command with the anti-skid values, thus reducing the braking efficiency of the braking system, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7); and 
-applying the second brake pressure command to a remaining portion of the plurality of wheels (applying the second brake pressure to the plurality of wheels, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7) …
Deventer does not teach the method to include an energy storage device configured to store and discharge energy; one or more processors operatively coupled to the energy storage device; and determine the brake system is operating in a backup mode of operation. 
	Ralea teaches an electromechanical braking system of a vehicle to include an electrical energy back-up for the braking system (Ralea, Paragraphs 0020, 0022, and 0027). Moreover, Ralea teaches one or more processors coupled to the energy storage device (Ralea, Paragraphs 0014, 0017, 0020, and 0022). Ralea also teaches determining that the braking system is operating in a backup mode of operation (Ralea, Paragraphs 0020-0030)
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Deventer to include an energy storage device configured to store and discharge energy; one or more processors operatively coupled to the energy storage device; and determine the brake system is operating in a backup mode of operation as taught by Ralea.
	It would have been obvious because having an electrical storage device allows for the braking system to continue to function when other systems of the aircraft fail, such as the engines and electrical system (Ralea, Paragraphs 0003-0004).
Deventer and Ralea do not teach the method to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel.
	Radford teaches an aircraft having a first brake command (i.e., a first brake) which is applied to a first wheel (e.g., observer wheel) (Radford, Paragraphs 0009-0011). Moreover, Radford teaches applying a second brake command (i.e., another (Radford, Paragraphs 0009-0011, 0022-0023, 0028, and 0037 and Figure 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Deventer to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel as taught by Radford.
	It would have been obvious because having individual wheel braking commands allows for the aircraft to determine more accurate anti-skid information, thus ensuring commands for braking are given which result in the maximum safe deceleration of the aircraft as possible (Radford, Paragraphs 0005-0007).
Deventer, Ralea, and Radford do not teach the brake method to include that the actual speed of the vehicle is a ground speed signal.
Salamat teaches an aircraft system that includes measuring the ground speed and generating a ground speed signal (Salamat, Paragraph 0090).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake method to include that the actual speed of the vehicle is a ground speed signal as taught by Salamat.
It would have been obvious because measuring the ground speed and providing a ground speed signal allows for a braking system to determine wheel slipping and (Salamat, Paragraphs 0010 and 0090-0091).
Regarding Claim 17, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 19, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 20, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deventer et al. U.S. P.G. Publication 2016/0009385 (hereinafter, Deventer), in view of Ralea U.S. P.G. Publication 2006/0061210 (hereinafter, Ralea), in further view of Radford U.S. P.G. Publication 2005/0040286 (hereinafter, Radford), in further view of Salamat et al. U.S. P.G. Publication 2003/0111895 (hereinafter, Salamat), in further view of Uchida et al. U.S. Patent 4,824,183 (hereinafter, Uchida).
Regarding Claim 3, Deventer, as modified, teaches the brake system of claim 2.
	Deventer teaches decreasing the value of the first brake pressure command (Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7).
	However, Deventer does not teach the brake system to specially include the one or more processors execute instructions to: continue to decrease the value of the first brake pressure command until the wheel speed of the observer wheel is about equal to the actual speed of the vehicle.
	Uchida teaches both a wheel speed sensor and a vehicle speed sensor (Uchida, Col. 1 Line 38 to Col. 2 Line 29). Moreover, Uchida teaches comparing the wheel speed sensor and the vehicle speed sensor, wherein the brakes of the vehicle are reduced (i.e., brake pressure command reduced) until the speed of the wheels and vehicle match each other (Uchida, Col. 1 Line 38 to Col. 2 Line 29).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the brake system of Deventer to include the one or more processors execute instructions to: continue to decrease the value of the first brake pressure command until the wheel speed of the observer wheel is about equal to the actual speed of the vehicle as taught by Uchida.
	It would have been obvious because setting the wheel speed to the vehicle speed avoids slipping of the vehicle wheels (Uchida, Col. 1 Line 38 to Col. 2 Line 29).
Regarding Claim 18, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deventer et al. U.S. P.G. Publication 2016/0009385 (hereinafter, Deventer), in view of Ralea U.S. P.G. Publication 2006/0061210 (hereinafter, Ralea), in further view of Radford U.S. P.G. Publication 2005/0040286 (hereinafter, Radford), in further view of Salamat et al. U.S. P.G. Publication 2003/0111895 (hereinafter, Salamat), in further view of Brown et al. U.S. P.G. Publication 2005/0261818 (hereinafter, Brown).
Regarding Claim 6, Deventer, as modified, teaches the brake system of claim 5, wherein the varying operating conditions include a coefficient of friction along a ground surface (determining the coefficient of friction along the ground via the anti-lock system, Deventer, Paragraph 0027), … vehicle speed during operation of the brake system (monitoring the speed over the ground (i.e., vehicle speed) which is monitored during braking operations, Deventer, Paragraphs 0027-0029).
	Deventer does not teach the braking system to include an amount of brake wear, an amount of tire wear, and brake torque gain.
	Brown teaches a braking system which includes monitoring conditions such as break wear, tire wear, and brake torque gain (Brown, Paragraphs 0057-0058). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking system of Deventer to include an amount of brake wear, an amount of tire wear, and brake torque gain as taught by Brown.
	It would have been obvious because knowing these conditions allows for better vehicle braking, such as brake torque modulation and determining the correct brake gain coefficient (Brown, Paragraph 0057).
Regarding Claim 8, Deventer, as modified, teaches the brake system of claim 1, wherein the target slip value is a fixed value (determining slipping and applying an anti-skid command to the brake pedal command, the anti-skid command is a value based on the operating conditions of the wheels and a fixed value to ensure the wheels from slipping, Deventer, Paragraph 0005-0012 and 0020-0030 and Figure 1).
	Deventer does not teach the system to include the fixed value is based on a type of tire installed on the plurality of wheels.
	Brown teaches based on a type of tire installed on the plurality of wheels, determining a coefficient friction for the vehicle (Brown, Paragraph 0037).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking system of Deventer to include the fixed value is based on a type of tire installed on the plurality of wheels as taught by Brown.
	It would have been obvious because knowing conditions such as the type of tires allows for better vehicle braking, such as brake torque modulation and determining the correct brake gain coefficient (Brown, Paragraphs 0037 and 0057).

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deventer et al. U.S. P.G. Publication 2016/0009385 (hereinafter, Deventer), in view of Near et al. U.S. P.G. Publication 2007/0069071 (hereinafter, Near), in further view of Ralea U.S. P.G. Publication 2006/0061210 (hereinafter, Ralea), in further view of Radford U.S. P.G. Publication 2005/0040286 (hereinafter, Radford), in further view of Salamat et al. U.S. P.G. Publication 2003/0111895 (hereinafter, Salamat)
Regarding Claim 9, Deventer teaches an aircraft, comprising: 
-a brake system (braking system for a vehicle (e.g., aircraft), Deventer, Paragraph 0027) including a plurality of wheels that designate an observer wheel (wheel speed sensor (18) placed onto a wheel, thus becoming the observer wheel for determining braking feedback such as slipping, Deventer, Paragraph 0029 and Figure 1) … 
-one or more processors (one or more processors, Deventer, Paragraph 0039) …; 
-a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors (memory coupled to the one or more processors, wherein the memory stores data and filter coefficients (i.e., database and program code) for braking, Deventer, Paragraph 0039), causes the brake system to:  2218-4453-US-NP[2] …
-in response to determining the brake system is operating in the backup mode of operation, apply a first brake pressure command to the observer wheel (apply a brake command which does not engage anti-skid brake, thus the overall brake command is simply the input applied by user (i.e., pilot) to the braking system, Deventer, Paragraphs 0028-0029 and Figure 1) …
-monitor a wheel speed of the observer wheel and an actual speed of the aircraft as the first brake pressure command is applied to the observer wheel (monitor the wheel speed relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1); 
-determine that the observer wheel is starting a skid condition based on the wheel speed of the observer wheel and the actual speed of the aircraft (determining that the wheel is starting to a skid condition (e.g., wheel lock) relative to the speed over the ground (i.e., actual speed of the vehicle), Deventer, Paragraphs 0027-0029 and Figure 1), wherein the observer wheel generates an ideal slip value during the skid condition (wheel generates a wheel speed of zero [Wingdings font/0xE0] an ideal slip value, Deventer, Paragraphs 0027-0029 and Figure 1); 
-in response to determining the observer wheel is starting the skid condition, determine a second brake pressure command based on a target slip value, wherein the target slip value is offset from the ideal slip value and results in a reduced braking efficiency of the brake system (when the braking system determines a slip condition, offsetting the input brake command with the anti-skid values, thus reducing the braking efficiency of the braking system, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7); and 
-apply the second brake pressure command to a remaining portion of the plurality of wheels (applying the second brake pressure to the plurality of wheels, Deventer, Paragraphs 0027-0030 and 0046 and Figure 1 and 7) …
	Deventer does not teach the aircraft to include an accumulator, wherein the accumulator is configured to store and discharge fluid energy as a pressurized hydraulic brake fluid; one or more processors operatively coupled to the accumulator and in electrical communication with the plurality of wheels; and determine the brake system is operating in a backup mode of operation, wherein the backup mode of operation conserves the fluid energy stored in the accumulator.
	Near teaches an accumulator, wherein the accumulator is configured to store and discharge fluid energy as a pressurized hydraulic brake fluid (Near, Paragraph 0015 and Figures 1-3). Near also teaches that one or more processors of the system are coupled to the accumulator (Near, Paragraph 0016 and Figures 1-4). Moreover, Near teaches determining a backup mode of operation, wherein during a backup mode the fluid is conserved within the accumulator (Near, Paragraphs 0015 and 0034).
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the aircraft of Deventer to include an accumulator, wherein the accumulator is configured to store and discharge fluid energy as a pressurized hydraulic brake fluid; one or more processors operatively coupled to the accumulator and in electrical communication with the plurality of wheels; and determine the brake system is operating in a backup mode of operation, wherein the backup mode of operation conserves the fluid energy stored in the accumulator as taught by Near.
	It would have found it obvious because having a back-up hydraulic system ensures a source of power in the event of a failure (Near, Paragraph 0010). 
However, Deventer and Near do not specifically teach the backup system pertaining to a brake system. 
Ralea teaches an electromechanical braking system of a vehicle to include an electrical energy back-up for the braking system (Ralea, Paragraphs 0020, 0022, and 0027).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft of Deventer the backup system pertaining to a brake system. 
(Ralea, Paragraphs 0003-0004).
Deventer, Near, and Ralea do not teach the aircraft to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel.
	Radford teaches an aircraft having a first brake command (i.e., a first brake) which is applied to a first wheel (e.g., observer wheel) (Radford, Paragraphs 0009-0011). Moreover, Radford teaches applying a second brake command (i.e., another brake such as a second brake, fifth brake, etc.) to a second wheel, wherein the second brake also include a plurality of wheels (Radford, Paragraphs 0009-0011, 0022-0023, 0028, and 0037 and Figure 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft of Deventer to include apply[ing] a first brake pressure command to the observer wheel, wherein the observer wheel is a single wheel that is part of the plurality of wheels; and apply the second brake pressure command to a remaining portion of the plurality of wheels that exclude the observer wheel as taught by Radford.
	It would have been obvious because having individual wheel braking commands allows for the aircraft to determine more accurate anti-skid information, thus ensuring (Radford, Paragraphs 0005-0007).
Deventer, Near, Ralea, and Radford do not teach the aircraft to include that the actual speed of the vehicle is a ground speed signal.
Salamat teaches an aircraft system that includes measuring the ground speed and generating a ground speed signal (Salamat, Paragraph 0090).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft to include that the actual speed of the vehicle is a ground speed signal as taught by Salamat.
It would have been obvious because measuring the ground speed and providing a ground speed signal allows for a braking system to determine wheel slipping and engaging actions such as anti-locking brakes (Salamat, Paragraphs 0010 and 0090-0091).
Regarding Claim 10, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 12, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 13, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deventer et al. U.S. P.G. Publication 2016/0009385 (hereinafter, Deventer), in view of Near et al. U.S. P.G. Publication 2007/0069071 (hereinafter, Near), in further view of Ralea U.S. P.G. Publication 2006/0061210 (hereinafter, Ralea), in further view of Radford U.S. P.G. Publication 2005/0040286 (hereinafter, Radford), in further view of Salamat et al. U.S. P.G. Publication 2003/0111895 (hereinafter, Salamat), in further view of Uchida et al. U.S. Patent 4,824,183 (hereinafter, Uchida).
Regarding Claim 11, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deventer et al. U.S. P.G. Publication 2016/0009385 (hereinafter, Deventer), in view of Near et al. U.S. P.G. Publication 2007/0069071 (hereinafter, Near), in further view of Ralea U.S. P.G. Publication 2006/0061210 (hereinafter, Ralea), in further view of Radford U.S. P.G. Publication 2005/0040286 (hereinafter, Radford), in further view of Salamat et al. U.S. P.G. Publication 2003/0111895 (hereinafter, Salamat), in further view of Brown et al. U.S. P.G. Publication 2005/0261818 (hereinafter, Brown).
Regarding Claim 14
Regarding Claim 15, the applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667